ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-333, concluding that VICTOR G. SISON of JERSEY CITY, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b)(conduct involving the commission of a criminal act, specifically, N.J.S.A. 2C:30-2(a)-(official misconduct)), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that VICTOR G. SISON is suspended from the practice of law for a period of three months, effective December 15, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20 (c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(fo)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *139expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.